DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8th, 2021 has been entered.
 This action is in response to the amendments filed on April 8th, 2021. A summary of this action:
Claims 1, 4-17, 19, 22-24 have been presented for examination.
Claims 1, 8, 14-15 have been amended
Claims 22-24 are newly presented
Claims 2-3, 18, 20-21 have been cancelled
Claims 1, 19 are objected to 
Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 22-24 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1, 4-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO in view of Rebeiz et al., US 2008/0055175 
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 112(a) rejection
The rejection is withdrawn.

The applicant submits (Remarks, pages 7-8):
The Examiner also argues that the specification purportedly does not support a "dielectric constant profile," as recited in claim 1, but Applicant notes that i-[ [008 l] expressly states: "Although an equation for the refractive index profile is described here, a similar parametric equation can also be written for the dielectric constant." (emphasis added). As such, Applicant believes that there is indeed support for the "dielectric constant profile" term, and that the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed....

	The applicant’s arguments and cited evidence have been fully considered and are persuasive. 
	Specifically because ¶ 81 recites “Specifying either one of the refractive index or dielectric constant is equivalent to specifying the other.” In addition, also see ¶ 103 which recites “Describing the refractive index distribution of the lens is equivalent to describing the permittivity or dielectric constant distribution.”
	The Examiner is making note of this for claim interpretation – these terms are considered “equivalent” when read in light of the specification. 
		
Regarding the claim objections
	The objections to the claims are withdrawn. 
	However, a new grounds of objections is presented below.

Regarding the § 103 Rejection
	The rejection is withdrawn, and a new grounds of rejection is presented below. The previous rejection has been withdrawn solely because a new rationale is used to support the conclusion of obviousness below. 
	
	The applicant submits (Remarks, page 9):
None of the cited art teaches or suggests "a ray tracer module configured to conduct ray tracing by generating rays for the current candidate lens antenna, wherein the ray tracing is applied to microwave frequencies," as recited in amended claim 1. As highlighted in the specification of the present application, this is an improvement over previous methods. Application at ,-r [0018] ("One key innovation of the present invention is the use of the fast and approximate ray-tracing engine in the computer-aided gradient-index lens antenna design loop. The ray tracer is used in the RF regime to provide rapid initial design results thereby substantially reducing design time. This has not previously been performed due to the lack of relevant ray tracing implementations available for use with inhomogeneous refractive devices at microwave frequencies.")...
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive.
	See the rejections for previously recited dependent claims 3, 8, and 21 – these claims were previously rejected under § 103 and that rejection is maintained.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
There was a rejection already on the record under § 103 for the limitations amended into the independent – the applicant’s arguments make no attempt to rebut the rejection, but instead are a mere assertion that “None of the cited art teaches or suggests” the amended limitations.
Limitations are not read in from the specification.

Claim Objections
Claims 1, 19 are objected to because of the following informalities:  
Claim 1 recites “maximize aperture efficiency represented, and determine if...” – the “represented” should be deleted, there is nothing following this term in the present claims
Claim 1 recites “the current cost vector” however this should recite “a current cost vector” as there is not a previous recitation of this element
Claim 19 is objected to – claim 19 depends upon cancelled claim 18. Claim 19 is interpreted to depend upon claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 22 recites: The system of claim 1, wherein the current candidate lens antenna is comprised of an array lenses having a geometric center, a first configuration with a phase center offset from the geometric center and a second configuration with the phase center aligned with the geometric center.

Claim 22 is not supported by the present specification. 
The closest support for claim 22 are figures 10-12 and ¶ 50.
Figures 10-12 provide example “structure” of the “lens” antenna (¶ 106- ¶107).

These figures provide inherent support for the lens having a geometric center, i.e. the geometric center of the lens antenna design of array lens.
However these do not support a “phase center”, “a phase center offset” and the like as recited in the claims.
These terms do not even appear in the specification. 
	
	In addition – the claim recites that there is a “first configuration” and a “second configuration” – these are not supported. 
	These elements, when interpreted in light of ¶ 51 which recites in part: “At step 108, the system 200 receives the user-selected lens configuration 148, either directly from user input 212 or from memory 210” convey that a “configuration” is the configuration of the “lens antenna”, e.g. figures 10-12 for examples of a “configuration”.
	The present claims recite a scope in which: “the...lens antenna is comprised of an array lenses having...a first configuration...and a second configuration...”. 
	This is clearly not supported by the instant specification. The specification conveys, at most, that a “user” selects a “lens configuration”, e.g. the circular or the hexagonal shape, and the system operates on only one of these configurations.
	There is nothing that would clearly be recognized by a person of ordinary skill that the applicant was in possession of some undisclosed combination of these configurations as recited in the present claims – instead, they would merely recognize that figures 10-12 show examples of what the “configuration” of the lens antenna may be in some embodiments. 

	Furthermore, claim 23 recites: 
The system of claim 22, wherein the array of lenses has a first lens that is spherical in shape and a second lens that is hexagonal or square in shape.

	This is wholly not supported – the closest support is already cited above, and also see figure 2 and ¶ 75 in the instant specification.

	The present claim recites a scope in which the array has some undisclosed combination of these lens shapes – this is not supported. 
	Instead, the specification merely conveys that, in the exemplary form, the “shape” of the lens is one of square, circular, or hexagonal – NOT “wherein the array of lenses has a first lens that is spherical in shape and a second lens that is hexagonal or square in shape.” as recited in the present claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a first configuration with a phase center offset from the geometric center and a second configuration with the phase center aligned with the geometric center.
This limitation is indefinite – it is a vague and ambiguous limitation with no antecedent basis back to the rest of the claim, outside of a mere recitation of “geometric center”.
It is not clear from the claims what the “first configuration” or “second configuration” even are.
	The present claims recites a scope in which: “the...lens antenna is comprised of an array lenses having...a first configuration...and a second configuration...”. 
These elements, when interpreted in light of ¶ 51 which recites in part: “At step 108, the system 200 receives the user-selected lens configuration 148, either directly from user input 212 or from memory 210” convey that a “configuration” is the configuration of the “lens antenna”, e.g. figures 10-12 for examples of a “configuration”.
The term “configuration” when read in light of the specification conveys that the first and second configurations refers to the configuration of the lens antenna. 
However, this is not what is recited. The claim has its own antecedent basis for these elements – i.e., the claim does not recite “wherein the lens antenna is based on a user-selected lens configuration” or the like, and instead these elements of “configuration” are devoid of any actual integration in the claims as a whole as they exist on their own. At most, the claim is indicating a first/second “configuration” of the “array lenses” – but it is not clear even if 1) this is an attempt to claim merely applying the invention to two different configurations, or 2) if this is a recitation that the “lens array” somehow has a combination of both configurations. 

Furthermore, it is not clear what is meant by “a phase center” – this term does not appear in the specification – the closest recitation is in ¶ 50 which is referring simply to “the center of the lens”. It is not clear what scope is even intended to be encompassed by the recitations in claim 22. Specifically, the claim is indefinite as the claim recites a first configuration with a phase center offset from the geometric center and a second configuration with the phase center aligned with the geometric center – it is unclear by the use of “phase center” what this limitation is actually intended to encompass, and the specification provides no light to this limitation. 

	Claim 22 is indefinite – claim 22 contains a recitation of a limitation that is vague and ambiguous, where there is nothing in the specification to provide any clear claim interpretation for the above limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO


Regarding Claim 1.
Karki teaches: 
A system configured to design a lens antenna, comprising: (Karki, abstract teaches a system for designing/optimizing a “lens antenna” based on a “ray-tracing program” [computer-implemented method])
a processing device having an input device configured to receive lens antenna design constraints; (Karki, section 5.4, on page 58 teaches that the method finds “the optimum values of lens parameters [of a lens design] to achieve given targets [example of constraints] described in section 1.3”, for an example see page 42 tables 5-6 which show the “lens parameters” from the system and the corresponding “characteristics” for each respective lens design, for more 

    PNG
    media_image1.png
    340
    902
    media_image1.png
    Greyscale

the processing device having an optimizer module configured to generate a current candidate lens antenna based on the lens antenna design constraints and prior candidate lens antenna cost vectors, (Karki, as cited above, teaches optimizing the lens design subject to the constrains, e.g. see two resulting optimized designs in table 5 on page 42,. also see section 5.8 which summarizes the chapter as “In this chapter, the relation between the lens parameters and characteristics was established and two lenses were designed to meet given objectives.”, in regards to the limitation “prior candidate lens antenna cost vectors”  this is part of optimization, and see Huang as relied upon below for the specific optimization technique which uses prior cost vectors for new iterations)...
the processing device having a ray tracer module configured to conduct ray tracing by generating rays for the current candidate lens antenna, wherein the ray tracing is applied to microwave frequencies;  (Karki, abstract, teaches using a “ray tracing program” to “design an antenna demonstrating desired performance” – see section 4.3 for details – this includes in other words, this is a ray-tracing program for antenna design such as at microwave frequencies);
the processing device further having a field calculator module configured to compute a near-field distribution based on the rays generated for the current candidate lens antenna (Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [i.e., the near-field calculated from the rays] is transformed to far-field [i.e., the far-field] using aperture integration of equivalent surface currents.”, to clarify - the “far-field” distribution is determined from a transformation of the “field outside the lens surface” [near-field] which is determined from the “rays”, in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”);
and the processing device further having a near-field-to-far-field calculator module configured to compute a far-field distribution based on the near-field distribution  (Karki, section 4.3 teaches that “Rays from the feed antenna are shot in equal angular interval and in other words Karki’s system generates rays, and based on the rays generated for the antenna determines a near-field [e.g., “field outside the lens surface”], and then transforms the near-field to the “far-field”), 
wherein the selected lens antenna has electronic beam steering achieved by switching among separate feed elements or groups of feed elements or among ports of a multiple beam forming network and wherein multiple discrete feed elements or ports are excited with a same signal, with magnitude offsets, phase offsets, or time delays, to improve radiation efficiency (Karki, see section 2.2 teaches using a “phased array” in which “Phased array is an array of antenna elements whose excitation phase is controlled in order to get desired beam steering angle. Phases of antenna elements can be controlled with phase shifters or delay circuits [examples of switching between groups/elements/ports in a beam forming network]. Block diagram of phased array is shown in Figure 3. Phased array is a conventional way of electronic beam steering [example of beam forming] with high scanning rate compared to mechanical beam steering…”, e.g. page 6 ¶ 1 teaches a “phased array beamforming prototype” – in other words, it would have been obvious to have a selected lens antenna with a phased array for the beam steering wherein the phased array switches between feeds using “phase shifters or delay circuits” to control the same signal going to the feed network to improve the beam steering [and the radiation efficiency], also see § 3.3 ¶ 1, 3-4 which provides another example 

Karki does not explicitly teach:
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;
and the processing device then computes the current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency, and determine if the current cost vector is compliant with the lens antenna design constraints;
wherein if the current cost vector is not acceptable, the processing device provides the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine a current candidate lens antenna until the current cost vector is acceptable. 
and wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna
... beam forming network comprising either a Butler matrix or a Rotman lens circuit...

Huang teaches:
and the processing device then computes the current cost vector based on the far-field distribution and the near-field distribution for the current candidate lens antenna to maximize aperture efficiency, and determine if the current cost vector is compliant with the lens antenna design constraints;(Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector) – in other words Huang teaches optimizing a lens antenna design using cost vectors to maximize the gain and aperture efficiency based on design constraints for the optimization – in regards to the cost vectors being based on the near-field and far-field, )
wherein if the current cost vector is not compliant with the lens antenna design constraints, the processing device provides the current cost vector to the optimizer module as the     prior candidate lens antenna cost vector to determine a-the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints; (Huang, abstract, teaches a method for the “design and optimization” of a “lens antenna” with “practical feed model” wherein page 358, ¶ 3 to page 360, ¶2 and fig. 2 teach the optimization process, specifically the optimization process using an “optimization vector” (fig. 2, also page 359) which is used to “maximize the gain and aperture efficiency” and wherein “As usual, the stopping criterion is either a cost function threshold [acceptable determination of the cost vector within constraints] or a maximum number of iterations.”(page 359, ¶1 -4) – the cost function includes the optimization vector, i.e. the cost function includes an optimization cost vector which maximizes the aperture efficiency (part of the cost function/vector))
and wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna.  (Huang, as cited above, teaches the optimization process – see the above citations and fig. 2 – the function is iterative, e.g. an “optimization loop”, and continues optimizes until the “stropping criterion” which includes a “cost function threshold” – the cost vector is based on “structural parameters” (page 359, ¶ 4), and the previous cost vector is used as part of the “parent population”, e.g. as the “optimal individual” for the next generation (see page 358, ¶ 3-¶ 4))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki on a system for optimizing lens antenna design based on ray-tracing with the teachings from Huang on a technique for 
In addition, it would also have been obvious to combine the “practical feed models” and the ability to design multiple layer lens of Huang into the system of Karki. The motivation to combine would have been that “For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper efficiency. Meanwhile, minimum number of layers of lens is preferred for practical implementations, due to the reduced cost of fabrication and the minimized effect of the air-gap between each two layers. Thus, the design of a high performance SLA with a smallest number of layers and taking into account the PFM become the motivation of this study.” (Huang, page 356, ¶ 1). 

Karki, as modified by Huang, does not explicitly teach:
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;

Campbell teaches: 
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial; (Campbell, see figure 2 – this is an optimization process for a “GRIN lens design” [example of a lens antenna] wherein the “GRIN” uses an “arbitrary polynomial” for optimization, e.g. see section 4, specifically page 7, equation 5 and surrounding text – in this example, the system is optimizing a “GRIN lens whose index distribution” [example of a dielectric constant profile] “is given by...” equation 5 [see the instant specification, ¶ 80, for relevance – the equation in the instant disclosure for the “lens refractive index profile” [example of a dielectric constant profile] is substantially similar to equation 5 of Campbell] – wherein the system of Campbell optimizes using the “design parameters” which are the alpha terms [the coefficients in the polynomial], also see equation 7 on page 10 for another example of a polynomial for a “hybrid GRIN lens” which is a profile as a function of “r, z” [this is another example of a dielectric constant profile])

    PNG
    media_image2.png
    339
    973
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified by Huang, on a system for optimizing lens antenna design with the teachings from Campbell on optimizing 
The Examiner notes that the independent claimed invention is not limited to microwave/RF antennas, and were the independent claims to recite this Campbell would be considered in an analogous art that is reasonably pertinent to the problem of optimizing RF lens antenna design as GRIN antennas are used in both optical and RF [radio-frequency] antennas for similar design principles, e.g. citations # 10 and # 13 in Campbell are published in journals for “wireless” propagation and “Radio Science”, wherein page 2 of Campbell, ¶ 1 teaches that reference # 10 is the “ray tracer” that “was developed in-house” for the disclosed invention of Campbell, i.e. one of ordinary skill would find from at least the evidence in Campbell that Campbell is reasonably pertinent to the problem faced by the inventor of optimizing lens antennas for RF. In this case, the motivation to combine would have been the similar, i.e. that GRIN lens antennas provide a gradient index for both optics and RF which is an “obvious advantage”. 


Karki, as modified above, does not explicitly teach:
... beam forming network comprising either a Butler matrix or a Rotman lens circuit...


... beam forming network comprising either a Butler matrix or a Rotman lens circuit... ( Weib section 4 on antenna arrays wherein section 4.1 teaches that the “Butler-Matrix is one of the most popular multi-beam antenna approaches”, see the remaining portion of section 4.1 for more details, also see section 4.3 for the “Rotman lens” for an array)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing antenna design such as for an ILA antenna with multiple feed elements with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 

Page 2 of 8 147327.00104/124029035v.1Serial No.: 15/849,049 Any. Docket No.: 147327.00104 Reply to Office Action ofAug. 20, 2020 prior candidate lens antenna cost vector to determine a-the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints;
	and wherein if the current cost vector is complaint with the lens antenna design constraints, the processing device sets the current candidate lens antenna as the selected lens antenna. 
Regarding Claim 4.
Campbell teaches: 
	The system of claim 1, wherein the selected lens antenna has inhomogeneous, isotropic dielectric (Campbell, as cited above, teaches that the selected antenna is a GRIN [gradient index] lens antenna design – as the index is a gradient, this would have been encompassed by an inhomogeneous, isotropic dielectric – see ¶ 14 of the instant specification which recites that an exemplary embodiment of the claimed invention is a “GRIN” lens antenna for clarification, also see Campbell, page 4, last paragraph which teaches  “allowing isotropic inhomogeneous all-dielectric materials to be employed”)

Regarding Claim 5.
Karki, as taken in combination above, teaches: 
	The system of claim 1, wherein the optimizer module selects geometry and refractive gradient index profile for the selected lens antenna to meet the lens antenna design constraints (Karki, section 5.1 teaches that the optimized lens parameters, i.e. “lens design parameters” include “diameter” [example of designing/selecting geometry], see the above citations for Karki for optimizing the lens to meet the design constraints, then see Campbell as cited above for optimizing GRIN lens antenna design to meet “criteria” [another example of constraints] and then see Campbell, page 3, ¶ 1 which teaches that “lens performance is dependent on thickness, surface curvatures...as well as the underlying GRIN profile” – the system of Campbell in other words, it would have been obvious for the optimization to include the geometry and refractive gradient index profile to meet the constraints)

Regarding Claim 6.
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a global, multi-objective optimization algorithm. (Huang, page 358, ¶ 3 teaches that the optimization algorithm is a “global optimization”, and page 359 ¶ 3 teaches the multiple objectives of “gain and aperture efficiency”)

Regarding Claim 7.
Huang teaches: 
	The system of claim 1, wherein the optimizer module comprises a local optimization algorithm. (Huang, page 358, ¶ 3 teaches a “global optimization” – this includes a local optimization during the iterations – see page 358 ¶ 4 to page 359 ¶ 4, i.e. each iteration of a global optimization algorithm finds a local solution, and then iterates to find a better local solution until the algorithm converges to a global optimum, e.g. in the case that the “stopping criterion is….a maximum number of iterations” (page 359 of Huang), the optimization algorithm converges/terminates/stops at a locally optimal solution, not the globally optimally, in other words the algorithm of Huang may terminate at a local optimum, i.e. it includes a local optimization algorithm)

Regarding Claim 8.
Huang teaches: 
	The system of claim 1, wherein the optimizer module is configured to maximize performance for one or more excitations of feed elements simultaneously, the feed elements providing a signal through the lens antenna.   (Huang, section 2, ¶ 1 teaches that the lens antenna is optimized with at least two feed elements at different bands, i.e. “Ku” and “Ka”, i.e. the optimization of Huang optimizes to maximize the performance, e.g. “gain and aperture efficiency …for both Ku and Ka bands [excitations of at least two feed elements simultaneously]” (Huang, page 359 ¶ 3)- for claim interpretation the Examiner notes that this claim recites “a signal” and not “the same signal” as recited in the independent, i.e. this claim element of “a signal” has its own antecedent basis and is treated as such – similar as it also recites “one or more excitations” – optimization simultaneously the performance for two different bands is an example of two excitations wherein each band results in a signal through the lens antenna from the feed elements )

Regarding Claim 9.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is fabricated from homogeneous dielectric materials.  (Huang, page 360, ¶ 1 teaches that a “low loss material is used” for the layers, this includes homogenous material as only a single material is picked for a the claim only recites that the antenna is fabricated from the claimed materials)


Regarding Claim 10.
Huang, as taken in combination above, teaches: 
	The system of claim 9, wherein the selected lens antenna has a gradient of refractive index that comprises a collection of discrete layers of materials with distinct properties (Huang, table 2 provides an example output in which the optimized antenna has multiple layers, each layer with materials with distinct properties, then see Campbell as cited above on optimizing GRIN antennas – taken in combination, it would have been obvious to fabricate and also to optimize a GRIN antenna using multiple layers of materials, e.g. see page 10 of Campbell which provides examples of a “Si/Ge” and a “ZnSe/ZnS” GRIN antenna designs – these are examples of GRIN antennas with two discrete layers with distinct properties, e.g. a Si layer and a Ge layer, claim 9 only recites that the antenna is fabricated from the claimed materials, not that it requires it to be optimized – the prior art taken in combination interpretations renders both obvious)

Regarding Claim 11.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna comprises at least one feed element located a focal distance from a lens surface (Huang, table 1 on page 361 teaches a , where each feed element forms a beam at the output of the lens antenna at a spatial angle depending on the lateral displacement of the feed location from a nominal axis of symmetry.  (Huang, page 365, ¶ 2 teaches “The 2-layer HLA model illuminated by the Ku band horn with an elevation angle of 45± (respective to the normal direction of the ground plane) is simulated by CST. [example of a spatial angle, e.g. elevation angle, depending on lateral displacement of the feed location from a nominal axis of symmetry, e.g. the ground plane], also see Huang, as cited above and fig. 1 as produced below – the lens antenna includes two feed elements, in terms of claim interpretation, as the claims do not actually recite any specific structural relationships, the claim elements of “spatial angle”, “lateral displacement”, “feed location”, “nominal axis of symmetry” are interpreted broadly – there is no required structure clearly defined, as such any angles/displacements/locations/symmetry is arbitrary as there is no reference system)

    PNG
    media_image3.png
    434
    884
    media_image3.png
    Greyscale


Regarding Claim 12.
Huang teaches: 
	The system of claim 11, wherein the feed element(s) simultaneously receive and transmit signals for two way, full-duplex communications. (Huang, as cited above, e.g. fig. 1 shows two feed elements – these are capable of simultaneously receiving/transmitting signals for two-way, full duplex communications, e.g. receive on one field element and transmit on the other in a different bands)

Regarding Claim 13.
Weib teaches: 
The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode (Weib, abstract, teaches that the paper is a “brief history of antenna arrays”, specifically for “digitization” of the antenna arrays, then see section 4 and 4.1 on “Multi-beam antennas” configured as a “Butler Matrix” – page 5-10, ¶ 1 teaches that “each beam can have a dedicated transmitter and/or receiver....” or a “RF switch” may be used, then see section 5.2, ¶2 which teaches that a “digital antenna array” has a “receiver and ADC...behind every element”, in other words Weib teaches that beamforming arrays such as digital beamforming arrays for multi-beam antennas have multiple elements [lens antennas] wherein each antenna has its own receiver and may be configured, e.g. digitally, to operate in receive only mode, also see figure 14 for a “MIMO” array which has a “receive array” and an “transmit” array, i.e. this is another example system which uses a plurality of antennas wherein some of the antennas are controlled to operate in receive-only mode)

Regarding Claim 14.
Karki teaches:
	The system of claim 13, wherein the selected lens antenna comprises element(s) that are dual polarized..., and the lens antenna does not introduce cross polarization.  (Karki, section 3.6 teaches “An aperture coupled micro strip antenna (ACMA) has theoretically zero cross polarization [no substantial cross polarization] in principle planes that helps designing dual-polarized antenna.” wherein “These properties of the ACMA make it a suitable feed option for the ILA.”)

Huang teaches:
, either linear at any orientation or circular,  (Huang, page 362, ¶ 3 teaches a “linear polarization” for the Ku band feed and a “circular polarization” for the Ka band)

Regarding Claim 15.
Huang teaches: 
	The system of claim 14, further comprising a network of multiple feeds that allow for multiple simultaneous beams in different spatial directions through the lens antenna. (Huang, as cited above, e.g. fig. 1 teaches multiple feeds at different bands which are capable of multiple simultaneous beams in different directions, as they have multiple feeds at different positions/frequency bands, for example see figures 9-12 which show the results as a function of 

Regarding Claim 16.
Huang teaches: 
	The system of claim 15, where the lens antenna is a subcomponent of a base station where the one or more beams are controlled to acquire, track, and communicate with either satellite or terrestrial nodes. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” – e.g. part of a terminal for acquiring/tracking/communication with satellite/terrestrial nodes, as it is a satellite communications system, also an antenna would be capable of the claimed functionally as is well-known – e.g. the claim appears to be intended to encompass “radars” [track/acquire] and “communications” (see Huang, section 1) as the applications of the lens antenna )

Regarding Claim 17.
Huang teaches: 
	The system of claim 16, wherein the selected lens antenna is mounted on a satellite to form one or more beams to illuminate the earth or portions thereof from orbit.  (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” )

Regarding Claim 19.

	The system of claim 18, wherein the selected lens antenna is used for terrestrial networks according to one of the following:
	cellular, point- to-point and point-to-multipoint wireless communications, satellite communications, direction- finding, radar, or signals intelligence. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” and “radars”)

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, in view of Huang et al., “Design and optimization of spherical lens antennas including practical feed models”, 2011 and in further view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, May 2016 and in further view of Weib, “Digital Antennas”, 2009, NATO in view of Rebeiz et al., US 2008/0055175 

Regarding claim 22
Karki, as modified above, does not explicitly teach: 
The system of claim 1, wherein the current candidate lens antenna is comprised of an array lenses having a geometric center, a first configuration with a phase center offset from the geometric center and a second configuration with the phase center aligned with the geometric center. 

Rebeiz teaches:
The system of claim 1, wherein the current candidate lens antenna is comprised of an array lenses having a geometric center, a first configuration with a phase center offset from the geometric center and a second configuration with the phase center aligned with the geometric center.  (Rebeiz, abstract, teaches a “discrete lens array [which] improves the H-plane radiation pattern.” and then see figure 22 and ¶ 95 – “Referring to FIG. 22, in accordance with a second embodiment of a planar lens 100.2, the patch antennas 102 are hexagonally shaped so as to provide for a more densely packed discrete lens array 100'. The particular shape of the individual patch antennas 102 is not limiting, and for example, can be circular, rectangular, Square, triangular, pentagonal, hexagonal, or some other polygonal shape or an arbitrary shape” – in regards to the geometric center this is an geometric property of the lens antenna, i.e. see figure 22, thee geometric center is the center of this figure, in regards to the first configurations these are obvious  - the second configuration would have obviously been figure 22 optimized with no phase offset, and for the first configuration this would have also been obvious in view of Karki as taken in combination – this would have been an obvious part of the “electronic beam steering”)

    PNG
    media_image4.png
    352
    550
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Karki, as modified above, on a system for optimizing the design of a lens antenna with the teachings from Rebeiz on using a “discrete lens array” for a lens antenna. The motivation to combine would have been that the discrete lens array “improves the H-plane radiation pattern” (Rebeiz, abstract). In addition, another motivation to combine would have been that “When relatively a narrow beam width, i.e. a high gain, is desired at a relatively lower frequency, a dielectric electromagnetic lens 12 can become relatively large and heavy. Generally, for these and other operating frequencies, the dielectric electromagnetic lens 12 may be replaced with a discrete lens array 100, e.g. a planar lens 100.1, which can beneficially provide for setting the polarization, the ratio of focal length to diameter, and the focal Surface shape, and can be more readily be made to conform to a surface. A discrete lens array 100 can also be adapted to incorporate amplitude weighting 

Regarding claim 23
Rebeiz teaches:
The system of claim 22, wherein the array of lenses has a first lens that is spherical in shape and a second lens that is hexagonal or square in shape. (Rebeiz, see figure 22 and ¶ 95 – “Referring to FIG. 22, in accordance with a second embodiment of a planar lens 100.2, the patch antennas 102 are hexagonally shaped so as to provide for a more densely packed discrete lens array 100'. The particular shape of the individual patch antennas 102 is not limiting, and for example, can be circular, rectangular, Square, triangular, pentagonal, hexagonal, or some other polygonal shape or an arbitrary shape” – it would have been obvious to have used an array with different shapes, e.g. such as to create a “more densely packed discrete lens array” – e.g., such as by circle packing the lenses array, and then filling in the gaps between the circles with hexagons or squares)

Regarding claim 24
Rebeiz teaches:
The system of claim 22, wherein the array of lenses has lens that are hexagonal in shape. (Rebeiz, see figure 22 and ¶ 95 – “Referring to FIG. 22, in accordance with a second embodiment of a planar lens 100.2, the patch antennas 102 are hexagonally shaped so as to provide for a more densely packed discrete lens array 100'. The particular shape of the 
Regarding Claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brem, “Ray tracing with multi-radiation transmitters”, 2012 see the abstract – this is a publication on using “ray tracing for accurate field computation” including “the near-field regions”
Karttunen, “Millimetre and submillimetre wave antenna design using ray tracing”, PhD Dissertation, August 2013, Aalto University, see the abstract, see chapter 2 , see chapter 4- specifically see § 4.1 ¶ 1 and page 37 – these teach using “Ray tracing” for simulating an ILA wherein “The fields outside the lens [i.e., the near-fields] are calculated using ray tracing from the feed. The far-field is solved from the near-field of the lens using Huygens’ method, i.e., aperture integration of equivalent surface currents. Ray-tracing uses Snell’s law on the lens surface and the power conservation law inside elementary ray tubes.” – see Karki, as relied upon above in § 4.3 ¶ 2 which teaches a substantially similar technique of, in part, “Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface is transformed to far-field using aperture integration of equivalent surface currents.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128